 Case 1:18-cv-01348-FB-PK Document 53 Filed 06/22/20 Page 1 of 5 PageID #: 389




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
CRYSTAL BOTAS AND GIOVONNI STERLING,

                      Plaintiffs,
                                                                  MEMORANDUM AND ORDER
       -against-
                                                                  Case No. 1: 18-cv-1348 (FB)(PK)
POLICE OFFICER LEONARD CLARKE,

                       Defendant.
--------------------------------------------------------------x
  Appearances:                                              For the Defendant:
 For the Plaintiffs:                                       CORPORATION COUNSEL
 ALEXIS G. PADILLA, ESQ.                                   ZACHARY W. CARTER
 575 Decatur Street                                        100 Church Street
 Brooklyn, New York 11233                                  New York, New York 10007

 BLOCK, Senior District Judge:

         Plaintiffs Crystal Botas and Giovonni Sterling bring this civil rights action

 pursuant to 42 U.S.C. § 1983, alleging that they were falsely arrested by defendant

 Officer Leonard Clarke.1 Clarke moves for summary judgment pursuant to Fed. R.

 Civ. P. 56. For the reasons stated below, Clarke’s motion is denied.

                                                   I.

         Summary judgment is appropriate when there is no genuine issue of material

 fact to be tried and the moving party is entitled to judgment as a matter of law. Fed.

 R. Civ. P. 56(c). The following facts, taken from the Rule 56.1 statements and


 1
   In a letter to the Court on February 6, 2019, plaintiffs withdrew any claims against
 the City of New York. The case’s caption now reflects this withdrawal.

                                                  1
Case 1:18-cv-01348-FB-PK Document 53 Filed 06/22/20 Page 2 of 5 PageID #: 390




supporting documentation, are undisputed unless otherwise noted. Where disputed,

facts are presented in the light most favorable to the plaintiffs. Federal Ins. Co. v.

American Home Assurance Co., 639 F.3d 557, 566 (2d Cir. 2011).

      On October 25, 2017, Clarke arrived at 987 E. 38th Street in Brooklyn to

execute a valid search warrant, looking for firearms at that address. Botas’ brother

was the target of the warrant. On that date, Botas resided in the basement apartment

of 987 E. 38th Street and Sterling, a guest and the father of Botas’ child, was playing

with their child in this apartment. Botas’ mother, grandmother, and brothers also

lived in the home and the attic was used for storage.

      It is not disputed that while searching the home, officers discovered forged

credit cards, forged checks, skimmer devices, forged driver’s licenses, and blank

check paper in the attic. Clarke claims officers also discovered forged credit cards

and a skimmer device in Botas’ basement apartment. Plaintiffs dispute this fact.

      Following the search, Botas and Sterling were arrested for possession of the

contraband. During their arrests, officers found approximately 10 credit or debit

cards in each of their wallets. There is no evidence these cards were forged.

                                           II.

      Clarke moves for summary judgment arguing that probable cause existed for

the arrests or, alternatively, that he is entitled to qualified immunity. Specifically,

Clarke argues that, regardless of the basement contraband, probable cause to arrest


                                          2
Case 1:18-cv-01348-FB-PK Document 53 Filed 06/22/20 Page 3 of 5 PageID #: 391




existed based on plaintiffs’ constructive possession over the attic contraband.

Plaintiffs maintain that no evidence suggests they constructively possessed the attic

contraband and a genuine dispute of fact exists regarding the discovery of

contraband in the basement.

                                    A. False Arrest

       “The existence of probable cause to arrest . . . is a complete defense to an

action for false arrest.” Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1994) (internal

quotations and citation omitted). An officer has probable cause if he has “knowledge

or reasonably trustworthy information of facts and circumstances that are sufficient

to warrant a person of reasonable caution in the belief that the person to be arrested

has committed or is committing a crime.” Id.

      The genuine issue of fact—whether contraband was found in Botas’ basement

apartment—prevents a grant of summary judgment based on actual possession of

contraband.2 Thus, the only basis to grant summary judgment is to find, as a matter

of law, plaintiffs constructively possessed the contraband found in the attic.

      “Constructive possession exists when a person has the power and intention to

exercise dominion and control over an object.” U.S. v. Facen, 812 F.3d 280, 287



2
  Clarke claims plaintiffs’ allocutions at criminal hearings corroborate his claim that
contraband was found in the attic. However, at these hearings, plaintiffs testified
that any contraband found in the basement did not belong to them. Notably, they
did not admit that any contraband was actually found.

                                          3
Case 1:18-cv-01348-FB-PK Document 53 Filed 06/22/20 Page 4 of 5 PageID #: 392




(2d Cir. 2016). “[M]ere presence” in a location is insufficient; instead, the

individual’s “presence [must be] under a particular set of circumstances” that create

an inference of possession. People v. Bundy, 90 N.Y.2d 918, 920 (1997).

      Clarke had little more than plaintiffs’ mere proximity to the attic contraband

to support their arrests. Undisputed evidence demonstrates that Botas only lived in

the basement and Sterling visited their child in the basement.3 Any additional

undisputed evidence, such as their many credit or debit cards, did not create

circumstantial grounds for arrest. See People v. Headley, 533 N.Y.S.2d 562 (App.

Div. 1988), aff'd, 74 N.Y.2d 858 (N.Y. 1989) (defendants’ presence was insufficient

for constructive possession where the discovered contraband was “not in open view”

and defendants did not exercise dominion or control over the contraband).

Accordingly, Clarke’s motion is denied as the genuine dispute of fact—whether

contraband was found in the basement—must be resolved at trial.

                             C. Qualified Immunity

      Under federal law, an officer is entitled to qualified immunity on a false arrest

claim if it was “objectively reasonable” for him to believe that his actions were




3
  The attic contraband was not in “plain view” as no evidence suggested plaintiffs
frequented areas of the home outside of the basement. See U.S. v. Nyenekor, 784 F.
App’x 810, 816 (2d Cir. 2019) (“Occupation of a residence, combined with
knowledge of an item’s presence, is sufficient to show constructive possession”).

                                          4
Case 1:18-cv-01348-FB-PK Document 53 Filed 06/22/20 Page 5 of 5 PageID #: 393




lawful at the time of the arrest. Jenkins v. Cty of N.Y., 478 F.3d 76, 87 (2d Cir. 2007).

An arrest is objectively reasonable if supported by “‘arguable’ probable cause.” Id.

      For the same reasons set forth above, there are genuinely disputed facts

regarding arguable probable cause—namely, whether contraband was found in

Botas’ basement apartment. If no contraband was found in the basement, it was not

objectively reasonable for officers to arrest plaintiffs based on their “mere presence”

in the home. Facen, 812 F.3d at 287; see also Jenkins, 478 F.3d at 87 (“‘arguable’

probable cause should not be misunderstood to mean ‘almost’ probable cause”).

Accordingly, Clarke is not entitled to qualified immunity at this time.

      III.   Conclusion

      For the foregoing reasons, Clarke’s motion for summary judgment is

DENIED.

      IT IS SO ORDERED.


                                         _/S/ Frederic Block_________
                                         FREDERIC BLOCK
                                         Senior United States District Judge

June 22, 2020
Brooklyn, New York




                                           5
